Exhibit 10.1

 

ACCURIDE CORPORATION

 

CASH AWARD AGREEMENT

 

ACCURIDE CORPORATION 2005 INCENTIVE AWARD PLAN

 

Name:

Grant:  Cash Award of $              

Address:

 

 

 

 

Grant Date:

Employee Identification Number:

 

 

 

Signature:

 

 

Effective on the Grant Date, you have been granted a cash award which entitles
you to receive $      ]”) (the “Cash Award”) from Accuride Corporation (the
“Company”) or your employing Subsidiary, subject to the provisions of this
Agreement and the provisions of the Accuride Corporation 2005 Incentive Award
Plan (the “Plan”).

 

The Cash Award will vest and become payable as follows:

 

·                  10% of the Cash Award will vest on December 1st of year of
the Grant Date;

 

·                  An additional 20% of the Cash Award will vest on the next
successive December 1st;

 

·                  An additional 30% of the Cash Award will vest on the next
successive December 1st; and

 

·                  The final 40% of the Cash Award will vest on the next
successive December 1st.

 

·                  Any Cash Award that has not yet vested will automatically
vest and become payable upon a Change of Control, or your death.

 

In the event of the termination of your employment or service for any reason,
whether such termination is occasioned by you, by the Company or any of its
Subsidiaries, with or without cause or by mutual agreement (“Termination of
Service”), your right to vest and be paid any unpaid portion of the Cash Award
will terminate and be forfeited effective as of the earlier of: (i) the date
that you give or are provided with written notice of Termination of Service, or
(ii) if you are an employee of the Company or any of its Subsidiaries, the date
that you are no longer actively employed and physically present on the premises
of the Company or any of its Subsidiaries, regardless of any notice period or
period of pay in lieu of such notice required under any applicable statute or
the common law.

 

The vested portion of the Cash Award, less any legally required and voluntarily
elected withholdings, shall be paid as part of the next regularly scheduled
payroll following vesting.

 

The right to payment under the Cash Award or any interest or right therein or
part thereof shall not be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.  Any portion of the Cash Award that becomes
payable upon death, shall be paid pursuant to the laws of descent and
distribution.

 

If you engage in any “Prohibited Activity,” any unvested Cash Award will be
forfeited.  In addition, if you engage in any Prohibited Activity within 24
months of the day on which you received payment of any portion of the Cash Award
you must pay to the Company the full amount of all amounts of the Cash Award
previously received.

 

For purposes of this Agreement, the term “Prohibited Activity” shall mean and
include each of the following:

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting any customers of the Company or any entities engaged in the
commercial vehicle component industry with which the Company has contracts at
the

 

--------------------------------------------------------------------------------


 

time.

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting or attempting to solicit away from the Company any officer,
employee or agent of the Company.

 

·                  The violation of any confidentiality, proprietary
information, or non-disclosure provisions included in any agreement entered into
between you and the Company.

 

·                  The violation of any agreement entered into between you and
the Company pursuant to which you agree not to compete in any way with the
Company.

 

·                  The violation of any provision included in any agreement
entered into between you and the Company, pursuant to which you agree to assign
to the Company all rights to any copyrightable or patentable work you invent,
improve or otherwise work on using the Company’s resources during your
employment with the Company.

 

·                  If you are a party to any severance, retention or change in
control agreement or program, and you engage in any activity which would
constitute a violation of any non-competition, non-solicitation,
confidentiality, proprietary information, or non-disclosure provision included
in said agreement or program, you will be deemed to have engaged in a Prohibited
Activity even if a change in control (as defined in said agreement or program)
has not occurred.

 

The Company will deduct and withhold an amount sufficient to satisfy applicable
federal, state, local and foreign taxes required by law to be withheld from
payment of the Cash Award.

 

Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate your
employment or services at any time.  In addition, nothing in the Plan or this
Agreement shall be interpreted to confer upon you the right to continue in the
employ or service of the Company or any Subsidiary.

 

This Cash Award is granted under and governed by the terms and conditions of the
Plan.  You acknowledge and agree that the Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time.  This Cash Award is a one-time benefit and does not create any
contractual or other right to receive future Cash Awards or benefits in lieu of
future Cash Awards.  Future Cash Awards, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of the award, the
amount subject to the Cash Award and vesting provisions.  The Plan has been
introduced voluntarily by the Company and in accordance with the provisions of
the Plan may be terminated by the Company at any time.  By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement. 
Capitalized terms used herein shall have the meaning set forth in the Plan,
unless otherwise defined herein.

 

COMPANY:

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

2

--------------------------------------------------------------------------------